Citation Nr: 0515325	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-05 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1967 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD and 
assigned a 50 percent rating for the disorder.  In a May 2003 
rating decision the RO denied entitlement to a total rating 
based on unemployability.  The veteran perfected an appeal of 
the assigned rating, including the denial of a total rating 
based on unemployability.  

The veteran appeared at the RO and gave testimony before the 
undersigned Acting Veterans Law Judge at a videoconference 
hearing in November 2004.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and fulfilled the duty to assist her 
in developing that evidence.

2.  Since November 7, 2001, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies most areas, including work and family relations, 
due to symptoms that are comparable to speech that is 
intermittently illogical, obscure, or irrelevant; nearly 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships.

3.  Since November 7, 2001, the veteran's service-connected 
PTSD precludes her from securing or following substantially 
gainful employment for which her education and occupational 
experience would otherwise qualify her.

CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent disability rating 
for PTSD are met, effective November 7, 2001.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are met, effective November 7, 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to a higher rating 
for PTSD because she is unable to work due to the symptoms of 
that disorder.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  VA's General 
Counsel has held, however, that if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate her claim in December 2001 by 
informing her of the evidence required to establish 
entitlement to service connection.  The RO also informed her 
of the information and evidence that she was required to 
submit, including any evidence in her possession, and the 
evidence that the RO would obtain on her behalf.  The RO 
informed her that although VA would make reasonable efforts 
to obtain the evidence she identified, it was ultimately her 
responsibility to provide the evidence in support of her 
claim.

In the November 2002 rating decision here on appeal, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating for the disorder.  The veteran then submitted a notice 
of disagreement with the assignment of the 50 percent rating.  
Because she raised the issue of entitlement to a higher 
rating in the context of her appeal of the rating initially 
assigned, the Board finds that the provisions of the VCAA are 
not applicable to the instant appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal, the Board finds that in 
the December 2001 notice the RO informed her of the relative 
responsibilities of the veteran and VA in developing any 
evidence relevant to her claim.  In a January 2003 notice the 
RO informed her of the specific evidence needed to establish 
entitlement to a total rating based on individual 
unemployability.  The RO also provided her a copy of the 
appealed rating decisions, a statement of the case, and 
supplemental statements of the case.  In these documents the 
RO notified her of the law and governing regulations, the 
reasons for the determinations made regarding her claim, and 
the need to submit medical evidence that showed entitlement 
to a higher rating.  The RO also informed her of the 
cumulative evidence previously provided to VA or obtained by 
VA on her behalf, and any evidence she identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence she was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate her claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  For the reasons 
shown above, and in light of the Board's favorable 
disposition of the veteran's appeal, the Board finds that any 
deficiency in informing her of the evidence needed to 
substantiate her claim is not prejudicial to her, in that 
such a deficiency would not affect the essential fairness of 
the adjudication.

The RO has obtained reports from the veteran's therapist and 
her VA treatment records, and provided her VA psychiatric 
examinations in October 2002 and February 2004.  Although the 
evidence in the claims file indicates that she is receiving 
disability benefits from the Social Security Administration 
(SSA), the RO attempted to obtain the medical records 
pertaining to that claim but was informed that the records 
were not available.  The veteran has submitted some of the 
records pertaining to her SSA disability claim in support of 
her appeal.  In addition, the veteran provided testimony 
before the undersigned in November 2004 regarding the 
severity of her PTSD.

The veteran and her representative have been afforded the 
opportunity to present evidence and argument, and have done 
so.  She has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of her appeal and that, given the disposition of her 
appeal, no additional development is required.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in November 
2002.  Because she has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which her claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2004).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

In a February 2002 letter the veteran's counselor at the 
Veterans Outreach Readjustment Counseling Center (Vet Center) 
stated that the veteran began receiving treatment from that 
facility in November 2001.  She stated that the rape that the 
veteran experienced in service had, and continued to have, a 
profound effect on her life.  She stated that the veteran did 
not have close friendships and had not had an intimate 
relationship for many years.  The veteran felt estranged from 
others, fought depression constantly, and had a low energy 
level.  She experienced a lot of panic and had anxiety-type 
dreams.

The veteran was afforded a VA examination in October 2002.  
On examination, she was well-groomed, her behavior was tense, 
her speech was rapid, and she appeared to be anxious and 
depressed.  Her affect vacillated from tearfulness to smiles 
and trying to joke about things.  There were no indications 
of depersonalization or derealization, and no reported 
hallucinations or illusions.  Her thought processes showed a 
tendency for flight of ideas, and she demonstrated obsessive 
thinking.  She reported passive suicidal ideation, but no 
homicidal ideation.  She was oriented in all spheres, but had 
problems with attention, concentration, and calculation.  She 
reported thinking about the rape she experienced in service, 
as well as other negative things that had happened to her, on 
a daily basis and almost constantly.  When she thought about 
the rape she became overwhelmed, discouraged, and depressed.

The examiner determined that she met the criteria for a 
diagnosis of PTSD related to the in-service sexual assault, 
and that the disorder caused clinically significant distress 
and impairment in social and occupational functioning.  He 
provided a diagnosis of PTSD, chronic and severe, and found 
that her current stressors involved problems with her primary 
support group, her social environment, and occupational 
functioning.  The examiner also provided a global assessment 
of functioning (GAF) score of 50, which represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  The examiner also stated that the 
veteran was very isolated, that she had no friends, and that 
she no longer had any contact with any of her relatives.

VA treatment records disclose that in November 2002 the 
veteran complained of being depressed and anxious for a long 
time, recently more so since suffering a workman's 
compensation injury to her left wrist and arm and having been 
out for work for a while.  She reported difficulty falling 
asleep without the aid of medication.  She stated that she 
enjoyed being a "registered clown," reading, walking, and 
being around people without having to interact more than 
casually.  She also stated that although she had difficulty 
beginning these activities, she was able to enjoy them once 
she began.  She also reported feelings of helplessness, 
hopelessness, worthlessness, and uselessness.  She had very 
low self-esteem, and her energy level fluctuated.  She 
reported having poor concentration and occasional suicidal 
thoughts, but no plan or intent.  She also reported having 
feelings of anxiety, which she described as "butterflies in 
the stomach," and a feeling of tension and anticipation.

On examination she was appropriately dressed and well 
groomed.  Her speech was organized, relevant, and coherent.  
Her mood was anxious and depressed, and her affect was 
anxious.  There was no evidence of psychosis.  Her short-term 
memory was poor, but her long term memory was better.  She 
was oriented times three and her fund of knowledge was 
average, but her concentration was poor.  Her judgment and 
insight were fair.  The treatment provider entered a 
diagnosis of prolonged PTSD with depressed and anxious mood, 
and her current stressors were financial concerns and the 
inability to let others get close to her emotionally.  The 
treatment provider also entered a GAF score of 60, which is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing the 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994) (DSM-IV).  

The veteran's counselor at the Vet Center submitted a letter 
in July 2003 in which she stated that she supports the 
veteran's claim for an increased rating.  She stated that the 
veteran struggles with depression and anxiety; low self-
esteem and feelings of inadequacy; issues related to trust, 
which significantly impact her ability to establish and 
maintain relationships; and social isolation.  She also 
stated that although the veteran has been out of work due to 
physical problems, her work history clearly indicated that 
her PTSD symptoms affected her ability to maintain positions 
for any length of time.  She further stated that the veteran 
is not presently capable of full-time employment.

The veteran was afforded another VA examination in February 
2004, which included a review of her medical records.  The 
examination was provided for the purpose of obtaining an 
opinion on whether the PTSD precluded her from securing and 
following substantially gainful employment.  

During the examination the veteran reported being totally 
isolated from people, including her own family, and having no 
friends.  She lived alone and had not worked since 1998.  She 
completed vocational rehabilitation and had gone through 
clown school, but was unsuccessful at being a clown.  She had 
had an anxiety attack at the first birthday party she 
attended.  On examination her behavior was tense, her speech 
was slow and pressured, and her mood was anxious.  The 
examiner described her affect as happy, but found that behind 
her happy face there was a lot of sadness.  There were no 
indications of depersonalization, derealization, or 
obsessions, and she had no hallucinations, illusions, or 
delusions.  Her thought processes were circumstantial, in 
that she would go into rather lengthy stories to get a very 
minute point across to the examiner.  She was preoccupied 
with fear of not being able to have a happy life.  She had 
passive suicidal ideation, but no homicidal ideation.  She 
was oriented times four.

The examiner entered a diagnosis of PTSD, chronic, moderate 
to severe; and an avoidant personality disorder.  The 
examiner also assessed her social and occupational impairment 
by assigning a GAF score of 50.  The examiner defined the GAF 
score of 50 as being in the "serious symptoms" range, which 
was based on her having no friends.  The examiner found that 
even though she tried, she had been unable to maintain close 
interpersonal relationship, nor had she been able to work.  
The examiner found that although she was unable to work due 
to her physical problems, it was also evident that she was 
unable to work due to the anxiety caused by the PTSD.  The 
examiner noted that she became so anxious that she had to 
take more of her anxiety medication than required.  The 
examiner found that she had a very nervous way about her, 
which was evident in the interview.  She appeared to be 
passive, but the examiner found that she was holding in all 
of her anger and tension and that at some point she became 
angry and released those feelings.  She had difficulty with 
social skills, which was related to her anxiety.  The 
examiner entered the diagnosis of an avoidant personality 
disorder because she avoided relationships unless she could 
be fully accepted by other people.

Analysis

The evidence shows that the disability resulting from PTSD is 
serious, as reflected in the GAF score of 50 assigned by the 
examiner in February 2004.  The evidence also shows that she 
experiences suicidal ideation; circumstantial speech; nearly 
continuous anxiety and depression that prevents her from 
functioning appropriately; difficulty in adapting to 
stressful circumstances, in that she had a panic attack at 
her first attempt at being a clown; and the inability to 
establish and maintain effective relationships, in that she 
is totally isolated, has no friends, and is alienated from 
her family.  By weighing any doubt in her favor regarding the 
severity of her impairment since her claim was initiated, the 
Board finds that the criteria for a 70 percent rating for 
PTSD have been met since her claim for service connection was 
received on November 7, 2001.  Fenderson, 12 Vet. App. 
at 126-27.

When granting an increased rating, the Board is required to 
provide the reasons and bases for finding that an even higher 
rating is not warranted.  Shoemaker v. Derwinski, 3 Vet. App. 
248, 253 (1992).  In this case the Board finds that none of 
the manifestations of PTSD are equivalent to the rating 
criteria shown for a 100 percent schedular rating.  The 
medical evidence does not document any impairment in the 
veteran's thought processes or communication; she has not 
shown any delusions or hallucinations; she is able to perform 
the activities of daily living, with good hygiene; and she 
has never been shown to be disoriented.  She has demonstrated 
passive suicidal ideation, but with no plan or intent.  The 
Board finds, therefore, that the manifestations of PTSD do 
not more nearly approximate the rating criteria for a 
100 percent schedular rating.  38 C.F.R. § 4.7 (2004).

Because the PTSD is rated as 70 percent disabling, and the 
veteran contends that she is unable to obtain and maintain 
substantially gainful employment due to PTSD, the Board will 
consider her entitlement to a total rating based on 
individual unemployability.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that she has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render her incapable of substantially gainful employment.  
38 C.F.R. § 4.16(a) (2004).

With the grant of the 70 percent rating for PTSD, the 
veteran's service-connected disability meets the percentage 
requirements of 38 C.F.R. § 4.16(a).  The veteran's therapist 
and the VA examiner in February 2004 have provided the 
opinion that the manifestations of PTSD preclude her from 
securing and following substantially gainful employment.  For 
these reasons the Board finds that the criteria for a grant 
of a total disability rating based on individual 
unemployability have been met since November 7, 2001.


ORDER

A 70 percent evaluation for PTSD is granted effective 
November 7, 2001, subject to the statutes and regulations 
governing the payment of monetary awards.

A total disability rating based on individual unemployability 
is granted effective November 7, 2001, subject to the 
statutes and regulations governing the payment of monetary 
awards.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


